Title: Joseph C. Cabell to Thomas Jefferson, 18 August 1817
From: Cabell, Joseph Carrington
To: Jefferson, Thomas


          
            
              Dear Sir,
              Edgewood.
18 August. 1817.
            
            I now do myself the pleasure to enclose you the list of English Books sold by Barrois at Paris, agreeably to my promise to you at Mr Madison’s. Upon examination I find there are but few works, which you would probably wish to purchase. You would oblige me by the return of the catalogue at some future day, as I shall wish to make use of it from time to time. But I shall not want it for a good while.
            I have sent subscription papers enclosed in letters of explanation to the following persons in the following counties & places—Campbell, Col: Wm J. Lewis—Lynchburg, Doct: George Cabell. Amherst, Roderick McCullock, Edmund Winston, Robert Walker, John Camm, Thos Eubanks, Sterling Claiborne, Hill Carter, & David S. Garland (without a letter). Nelson, Robert Rives & Spottswood Garland. Powhatan, Wm Pope. Winchester, Henry St George Tucker. Stafford, William Brent. Lancaster, Ellyson Currie. It occurred to me, after we separated, that it was very doubtful whether the counties of the northern neck would contribute anything. It seemed to be the wish of yourself and Mr Madison, & the general understanding, that, except in the counties where a  local interest would operate, the subscription papers should not be exhibited without a well grounded hope of success. The counties of the northern neck are not in my view locally connected with Albemarle in regard to the Central College, and having suffered excessively by the war, will probably have but little, if any money to spare. yet there are some liberal men in those counties, particularly towards Fredericksburg. I have, therefore, adopted a course somewhat different from the one I promisedto adopt, and I hope it will be satisfactory to you and the other gentlemen: I wrote to Mr Currie of Lancaster, to enclosing him a subscription paper, & requesting him to shew it to some of the most liberal men in the counties of Lancaster, Northumberland, Westmoreland & Richmondcounties, to advise with them on the subject, and, if it should be their opinion that the measure would not meet with a decent support in that quarter, not to exhibit the paper publicly. In the opposite event, I desired him to give it currency and to procure subscribers. To Mr William Brent of Stafford, I wrote to the same effect, in regard to the counties of Stafford, Fairfax and King George. These are liberal, & enlightened and active young men, with whom I am intimately acquainted, and are as suitable persons as any that could have been addressed on this occasion.
            I fear the subscription in this county, Amherst, & Campbell will be very small. I shall attend Nelson Court on monday, with the view of doing every thing in my power to promote it.
            It appeared to be the opinion of so many of my friends that the publication of the catalogue of subscribers would be attended with no advantage, that I have declined for the present to trouble Mr Ritchie with a request to that effect. Should it be the opinion of yourself & the other Visitors, when we meet in Septr, that such publication would be advantageous, I will then cause it to take place.
            A genteel, sensible young man passed here yesterday on his way from the upper part of the northern neck. He had called at the Houses of many of the best informed people in the course of his journey: and heard every where the Central College spoken of in very high terms.
            I am very happy to hear that the Albemarle subscription already amounts to nearly $30,000.
            On my return from Mr Madison’s, I found my mother had relapsed. The fever continued for four weeks, at the end of which, all remedies proving unsuccessful, she we had the affliction to lose her.
            
              I remain, Dr Sir, very sincerely yours
              Joseph C. Cabell
            
          
          
            P. S. I have just copied the your manuscript on meteorological subjects, in which you have condensed a vast variety of most instructive & amusing information. It is astonishing how you could find time, in the midst of your other engagements to make such a prodigious number of observations. I enclose the paper to Mr Madison by to-day’s mail.
          
        